Case 5:20-cv-00404-JGB-KK Document 22 Filed 04/12/21 Page 1 of 1 Page ID #:220



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     EDCV 20-404-JGB-KK                                    Date: April 12, 2021
  Title: Charles Travers et al v. National Distribution Centers LLC, et al.



 Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                             Not Reported
                Deputy Clerk                                         Court Reporter


    Attorney(s) Present for Petitioner(s):                Attorney(s) Present for Respondent(s):
                None Present                                          None Present

 Proceedings:     (IN CHAMBERS) ORDER


 On April 1, 2021, Defendant National Distribution Centers LLC (“Defendant”)
 filed a Motion to Compel Plaintiff Charles Travers (“Plaintiff”) to produce
 documents responsive to Defendant’s Request for Production No. 14
 (“Motion”). Dkt. 21. Plaintiff did not provide his portion of the joint stipulation as
 required by Local Civil Rule 37-2. Neither party filed supplemental briefs
 pursuant to Local Civil Rule 37-2.3. The matter, thus, stands submitted.

 The Court has considered the Motion, as well as Plaintiff’s failure to oppose the
 Motion and comply with the Local Civil Rules. See L.R. 7-12 (“The failure to file
 any required document, or the failure to file it within the deadline, may be deemed
 consent to the granting or denial of the motion[.]”). Therefore, IT IS HEREBY
 ORDERED that Defendant’s Motion is GRANTED. Plaintiff shall, thus, provide
 documents responsive to Request for Production No. 14 within ten (10) days of
 this order. The April 22, 2021 hearing is VACATED.




 Page 1 of 1                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
